Case 1-21-cv-03984-JGK Document5 Filed in NYSD on 07/06/2021 Page 1 of 1

LIPSKY LOWES ous Lipsy Pate

 

 

 

 

 

 

 

 

 

AM EMP LON EE WF IRM 420 Lexington Avenue, Suite 1830
USBS SDNY New York, New York 10170
: Main: 212.392.4772
DOCUMENT Direct: 212.444.1024
ELECTRONICALLY FILED Fax: 212.444.1030
. doug@lipskylowe.com
DOC #: _
DATE FILED: ALLEL el f eo | [ www.lipskylowe.com
July 6, 2021
VIA ECF

The Honorable John G. Koeitl, U.S.D.J.

U.S. District Court for the Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Nisbett v. Simple Skiff Beverages, LLC, 1:2 1-cv-3984 (GK)
Dear Judge Koeltl:

This firm represents Plaintiff Kareem Nisbett in this website accessibility case
under the Americans with Disabilities Act. We respectfully request an adjournment of the
July 6, 2021, 4:00 p.m., Initial Pretrial Conference.

As background, the Complaint was filed on May 4, 2021 (Doc. No. 1) and
Plaintiff promptly attempted to serve the Defendant with the Summons and Complaint.
To date, service has been unsuccessful. This is likely why no attorney representing the
Defendant has contacted this firm nor filed a Notice of Appearance. Because of this
likelihood and to conserve judicial resources, Plaintiff makes this request to adjourn the
conference.

This is the first request to adjourn this conference. The adjournment, if granted,
would not affect any other deadlines or conferences. We respectfully apologize for not
making this request sooner, as we recognize the Court’s time is valuable and limited,

We appreciate the Court’s consideration of this request.

te. we
CAE Respectfully submitted,
1 of : LIPSKY LOWE LLP

og s/ Douglas B. Lipsk
bes Douglas B. Lipsky

 

 
